Title: From George Washington to Alexander Scammell, 26 September 1781
From: Washington, George
To: Scammell, Alexander


                  
                     Dear Sir
                     Williamsburg 26th Septemr 1781
                  
                  I am always unhappy, when by an Act of mine, I make others unhappy—but when I am conscious that it does not result from Design, or any Impropriety in my Conduct, I am consoled—I have ever esteemed you as a Gentleman, & an officer—I have ever held a disposition to oblige you, on every thing I could do with propriety.  In proof of it, when I found you was uneasy at not being appointed to the Comand of one of the three Battalions which marched to this State, with Marquis De Lafayette, I gave you the next Lt Infantry Corps that was formed—I had no Idea of giving more—or that you expected more—the Annexation of Colo. Hamiltons Battn to your Regiment was local, resulting from the then disposition of the Army—the position we had taken—& the Objects we had to attend to—for the same Reasons, Sheldons Horse & the York Compa’s, at one Time composed your temporary Comand; but does it follow, that they were not to be separated from it, & that a Change of Circumstances will not occasion a Change in the Disposition of an Army—In this Place; & to remove the Misconception which you seem to be under, Candor obliges me to add, that if the operation against N. York had continued, the probability was, that upon the Augmentation of the Army, (as was expected) the Light Corps would have been increased, & placed under the Orders of a Brigadier; not, I will further add, because that it would have been better conducted, but because it would have been more consistent with our Military practice, & the Expectations founded thereon.
                  Whether you, or Colo. Tupper is the Senior Colo. I did not, nor do I now know—He (I speak from Memory only) comanded the Brigde in which the Troops of N. Hampshire are, while you stood altogether alone with the Regt of Infantry—this led me to think, that you were either his Junir, or preferred the Comand you then had.
                  Tho’ it is extremely inconvenient to me (when I am pressed in point of Time, by a thousand Occurrences) to go into a Description of this matter, my Regard for you induces me, thus hastily, to make these Observations; and to wish, that in the great & important matter before us, the only Contention among us may be, who shall do most to bring it to a happy & speedy Issue. With much Esteem & Regard I am Dear Sir—&c.
                  
                     G.W.
                  
               